                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 United States of America,                          Case No. 18-cr-00051 (SRN/LIB)

                       Plaintiff,

 v.                                                  MEMORANDUM OPINION
                                                         AND ORDER
 Bernard Brandon Mims,

                       Defendant.


Benjamin Bejar and Thomas Calhoun-Lopez, United States Attorney’s Office, 300 South
4th Street, Suite 600, Minneapolis, MN 55415, for Plaintiff.

Brian Toder, Chestnut Cambronne PA, 17 Washington Avenue North, Suite 300,
Minneapolis, MN 55401, and Katherine Roe, Office of the Federal Defender, 300 South
4th Street, Suite 107, Minneapolis, MN 55415, for Defendant.


SUSAN RICHARD NELSON, United States District Judge

      Defendant Bernard Brandon Mims (“Mims”) moves to withdraw his guilty plea. In

the absence of a fair and just reason to grant withdrawal, the Court denies Mims’s

motion.

I.    Factual and Procedural Background

      By way of the Indictment, Mims was charged with these crimes: 1) Conspiracy to

distribute one kilogram or more of a mixture and substance containing a detectable

amount of heroin (Count 1), 2) Distribution of a mixture and substance containing a

detectable amount of heroin (Counts 2–29), and 3) Possession with intent to distribute a




                                            1
mixture and substance containing a detectable amount of heroin (Counts 30–32 and

Counts 45–46).1 (Indictment [Doc. No. 1].)

         Before trial, Mims requested that the United States submit all of the heroin seized

to a laboratory for testing. (Second Mot. for Discovery and Inspection [Doc. No. 190].)

The United States did so and agreed to provide the results of any tests when they were

completed. (Resp. by USA to Defs.’ Pretrial Mot. [Doc. No. 207].) Eventually, Mims

withdrew his pre-trial motion requesting the laboratory results because he agreed to plead

guilty to Count 1. (Letter to Magistrate Judge Re Withdrawal of Pretrial Mot. [Doc. No.

238].)

         Mims was offered a plea agreement in exchange for his guilty plea to Count 1,

with an advisory Guidelines range of 120 to 135 months’ imprisonment. (Mims Plea

Agreement [Doc. No. 268].) On September 6, 2018, Mims accepted the offer and pled

guilty to Count 1. (September 6, 2018 Minute Entry [Doc. No. 261].) At that hearing, the

Court engaged in a thorough Rule 11 plea colloquy—advising and questioning Mims in

regard to the rights he would give up by entering a guilty plea, (see Sept. 9, 2018 Change

of Plea Hr'g Tr. at 5:22–9:3); determining that there was a factual basis for the plea,

(id. at 16:14–19:6.); and finding that Mims entered the plea voluntarily, (id. at 19:18–24).

Mims then pled guilty, (id. at 19:25–20:2.) and the Court accepted his plea, (id. at 20:3–




1
 Mims was charged with conspiracy to distribute heroin in violation of 21 U.S.C §§
841(a), 841(b)(1)(A), 846 and distribution of heroin in violation of 21 U.S.C §§
841(a)(1), 841(b)(1)(C).
                                               2
12.) About a week after the entrance of his guilty plea, Mims filed this motion to

withdraw his guilty plea. (Mot. to Withdraw Plea of Guilty [Doc. No. 287].)

       Carlos Nashun Coleman (“Coleman”), a co-defendant, was also charged with

conspiracy to distribute and distribution of heroin. (Indictment at 2–4.) The Government

ultimately offered Coleman the option to plead guilty to the distribution count. (Coleman

Plea Agreement [Doc. No. 282].) Coleman’s Guidelines range for this offense was 188 to

235 months imprisonment. (Id. at 4.) Coleman accepted the plea agreement and pled

guilty at his change of plea hearing on September 13, 2018. (Id. at 6.)

II.    Discussion

       A.     Legal Standard for Withdrawal of Guilty Plea

       Under Federal Rule of Criminal Procedure 11(d)(2)(B), a defendant may withdraw

a guilty plea “after the court accepts the plea, but before it imposes sentence if . . . the

defendant can show a fair and just reason for requesting withdrawal.” “While the

standard is liberal, the defendant has no automatic right to withdraw a plea.” United

States v. Ramirez–Hernandez, 449 F.3d 824, 826 (8th Cir. 2006) (citation omitted). In

evaluating whether a defendant can establish a fair and just reason, “[the] court must

consider ‘whether the defendant asserts his innocence of the charge, the length of time

between the guilty plea and the motion to withdraw it, and whether the government will

be prejudiced if the court grants the motion.’” Id. (quoting United States v. Nichols, 986

F.2d 1199, 1201 (8th Cir. 1993)). As noted by the Eighth Circuit, “‘[t]he plea of guilty is

a solemn act not to be disregarded because of belated misgivings about the wisdom of the

same.’” United States v. Lawhorn, 735 F.3d 817, 820 (8th Cir. 2013) (quoting United

                                               3
States v. Thompson, 906 F.2d 1292, 1298 (8th Cir. 1990)). Thus, “‘[w]hen a defendant

has entered a knowing and voluntary plea of guilty at a hearing at which he

acknowledged committing the crime, the occasion for setting aside a guilty plea should

seldom arise.’” United States v. Goodson, 569 F.3d 379, 382 (8th Cir. 2009)

(quoting United States v. Morrison, 967 F.2d 264, 268 (8th Cir. 1992)).

       B.     Analysis

       Mims makes two arguments to support his withdrawal motion—1) that there were

insufficient facts to create a factual basis for the guilty plea, and 2) that there was an

additional promise from the Government, not contained within the plea agreement, that

the Government failed to honor.

       First, Mims alleges that the Government failed to prove, through drug seizures,

that there was more than one kilogram of heroin involved in the conspiracy, which is a

required element of the crime alleged in Count 1 of the Indictment. (Def.’s Supplemental

Mem. of Law in Supp. of His Mot. to Withdraw Guilty Plea [Doc. No. 309] at 2.) The

Government responds that it gave notice to Mims’s counsel that it would seek to prove

drug quantity through a variety of evidence, not merely drug seizures alone. (Def. Ex. F

at 1.) Here, the drugs seized by the Government did not reflect the scale of the drug

trafficking offense. (Id.) In such a case, “the court shall approximate the quantity of the

controlled substance[s]” for sentencing purposes. U.S.S.G. § 2D1.1, n.12. The court can

do so based on the “quantity from the drugs and money actually seized,” but also from

any other facts that “reasonably support[] a factual finding,” United States v.

Duckworth, 945 F.2d 1052, 1054 (8th Cir. 1991), even “imprecise evidence,”

                                               4
United States v. Roach, 164 F.3d 403, 413 (8th Cir. 1998). Some of this evidence could

be “recorded calls involving drug transactions, . . . testimony of those involved in the

conspiracy, [or] . . . testimony of the investigating officers . . . .” United States v. Frazier,

280 F.3d 835, 856 (8th Cir. 2002). And it may “consider relevant information without

regard to its admissibility under the rules of evidence applicable at trial, provided that the

information has sufficient indicia of reliability to support its probable accuracy.”

U.S.S.G. § 6A1.3(a).

        Here, the Government told Mims’s counsel that it planned on proving drug

quantity in a number of ways.2 (Def. Ex. F at 1.) Specifically, the Government divulged

that it was planning on using heroin seized attributable to Mims, heroin seized

attributable to Mims’s co-conspirators, money seized from Mims, wiretap

communications, physical surveillance evidence, and statements from confidential

informants and cooperating defendants. (Id.) The Government’s use of this evidence to

prove the quantity of drugs is perfectly valid under the law. See Duckworth, 945 F.2d at

1054.




2
  Mims asserts that he was deprived of an opportunity to ascertain the quantity of heroin,
which he claims is a constitutional violation according to Brady v. Maryland, 373 U.S.
83, 87 (1963). (Def.’s Supplemental Mem. of Law in Support of His Mot. to Withdraw
Guilty Plea at 4.) Mims’s motion for discovery and inspection regarding this issue stated
two requests: that the government (1) submit all of the confiscated heroin to laboratory
testing for quantity and (2) identify the specific transactions that allow calculation of the
amount of heroin. (Second Mot. for Discovery and Inspection at 2.) But Mims withdrew
the motion before this Court had ruled. (Letter to Magistrate Judge Re Withdrawal of
Pretrial Mot.) As such, the Government’s failure to provide the lab tests for each heroin
sale that it was planning on introducing at trial is not a violation under Brady.
                                                5
         Before compiling the evidence to support the drug quantity in this case, Mims

admitted to conspiring to distribute more than one kilogram of heroin in his plea

agreement. (Mims Plea Agreement at 2.) Mims could have waited until the lab results

came back and could have pursued his pretrial motion before he chose to plead guilty.

Mims could have made his plea conditional on the results of the testing of drug quantity.

Yet Mims declined to do so. He admitted each element of the charge in his change of

plea. (Sept. 9, 2018 Change of Plea Hr'g Tr. at 16:14–19:6) He confirmed that he was

guilty of conspiracy to distribute over one kilogram of heroin. (Id. at 18:17–21.) “Mr.

Calhoun-Lopez [Government]: Do you stipulate and agree then, sir, that for purposes of

sentencing you are responsible for conspiring to distribute between 1 and 3 kilograms of

heroin. The Defendant: Yes.” (Id.)

         Second, Mims argues that the government failed to deliver on its “promise” that

Coleman would plead guilty to Count 1 as well. (Def.’s Supplemental Mem. of Law in

Supp. of His Mot. to Withdraw Guilty Plea at 2.) It is true that the Government did tell

Mims’s counsel that “Coleman and Mims are receiving equal deals.” 3 (Def. Ex. A.)

(Sept. 9, 2018 Change of Plea Hr'g Tr. at 15:3–6.). But at his change of plea hearing,

Mims agreed, under oath, that he had not based his plea agreement on any outside



3
    Coleman’s original plea agreement contemplated a guilty plea as to Count 1. (Gov’t Ex.
1.) As part of this plea, Coleman’s Guideline range would have been between 168 to 210
months’ imprisonment. (Id.) Later, all counsel realized that Coleman qualified as a
“career offender” under U.S.S.G. § 4B1.1. (Coleman Plea Agreement at 4.) Because the
resulting Guideline range for Count 1 would have increased dramatically, beyond what
the parties had contemplated, the United States proposed an amendment to Coleman’s
plea agreement allowing Coleman to plead guilty to distribution of heroin. (Id.)
                                              6
promises. “The Court: Other than what's in this plea agreement, has the Government or

anyone else made any promises to you to get you to plead guilty? The Defendant: No,

Your Honor.” (Id.)

       Mims’s two arguments in support of withdrawing his plea of guilty are

unpersuasive. Ultimately, Mims understood that he was entering into a guilty plea from

which he could not withdraw. (Id. at 3:1–3, 9: 4–7.) “[E]ven a swift change of heart after

the plea does not constitute a fair and just reason to grant withdrawal.” United States v.

Morrison, 967 F.2d at 268 (internal citation omitted). Indeed, a defendant’s “post-plea

claim[] of factual insufficiency . . . [is] unavailing.” United States v. Jones, 111 F.3d 597,

601 (8th Cir. 1997).

III.   Conclusion

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Defendant’s Motion to Withdraw Plea of Guilty [Doc. No. 287] is DENIED.



Dated: October 15, 2018                    s/

                                                    SUSAN RICHARD NELSON
                                                    United States District Judge




                                                7
